EXHIBIT 10.6

LOFTON PLACE APARTMENTS

TAMPA, FLORIDA

FIFTH AMENDMENT TO REAL ESTATE SALE AGREEMENT

THIS FIFTH AMENDMENT TO REAL ESTATE SALE AGREEMENT (this “Amendment”) is made as
of the 13th day of August, 2009, by and between ERP OPERATING LIMITED
PARTNERSHIP, an Illinois limited partnership (“Seller”), with an office at c/o
Equity Residential, Two North Riverside Plaza, Suite 400, Chicago, Illinois
60606, and NORTHVIEW REALTY GROUP INC., a Canadian corporation (“Purchaser”),
with an office at 550 Sherbrook, Suite 1480, Montreal, OC Canada H3A 1B9.

RECITALS

A.    Seller and Purchaser entered into a Real Estate Sale Agreement dated as of
June 8, 2009, as amended by that certain Reinstatement of and First Amendment to
Real Estate Sale Agreement dated as of July 23, 2009, that certain Second
Amendment to Real Estate Sale Agreement dated as of August 6, 2009, that certain
Third Amendment to Real Estate Sale Agreement dated as of August 11, 2009 and
that certain Fourth Amendment to Real Estate Sale Agreement dated as of
August 12, 2009 (collectively, the “Agreement”), pursuant to which Seller agreed
to sell to Purchaser, and Purchaser agreed to buy from Seller the Property (as
defined in the Agreement).

B.    Seller and Purchaser have agreed to modify the terms of the Agreement as
set forth in this Amendment.

THEREFORE, in consideration of the above Recitals, the mutual covenants and
agreements herein set forth and the benefits to be derived therefrom, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Purchaser and Seller agree as follows:

1.    Incorporation of Recitals; Definitions. The foregoing recitals are
incorporated herein as a substantive part of this Amendment. Capitalized terms
not otherwise defined herein shall have the meaning given such terms in the
Agreement. Section numbers refer to the corresponding section numbers in the
Agreement.

2.    Zoning. Purchaser has informed Seller that Purchaser is not satisfied with
certain information Purchaser has received pertaining to a zoning matter
concerning the number of parking spaces located on the Property (the “Zoning
Matter”). Purchaser has requested that Seller agree to allow additional time for
Purchaser to satisfy its lender as to the Zoning Matter and to proceed before
the Board of County Commissioners for Hillsborough County, Florida, for the
purpose of obtaining a Minor Change to General Development Plan approving a
reduction in the number of required parking spaces for the Property from 560
spaces to 486 spaces (the “Minor Change”). Seller agrees to reasonably cooperate
with Purchaser to obtain the Minor Change. Seller hereby agrees that provided
that Purchaser uses diligent efforts to pursue the



--------------------------------------------------------------------------------

Minor Change, Purchaser shall have until 5:00 p.m. (Chicago time) on
September 3, 2009 (the “Minor Change Deadline”) (a) to satisfy its lender as to
the Zoning Matter and any additional zoning matter that may hereafter arise in
connection therewith with which Purchaser’s lender finds unacceptable, in its
reasonable discretion (the “Lender Approval”), and (b) to obtain the Minor
Change. If either: (x) Purchaser fails to receive either or both of Lender’s
Approval and the Minor Change, or (y) if Purchaser has received the Lender
Approval and the Minor Change prior to the Minor Change Deadline, but
Purchaser’s Lender can no longer finance Purchaser’s acquisition of the Property
as contemplated by the Agreement at a rate of interest less than six and
50/100ths percent (6.50%) per annum, by written notice to Seller in writing
prior to the Minor Change Deadline Purchaser may elect to terminate the
Agreement, in which event the Earnest Money shall be returned to Purchaser, the
Agreement shall be null and void and neither party shall have any further rights
or obligations under the Agreement except those which expressly survive
termination. Purchaser’s failure to terminate the Agreement prior to the Minor
Change Deadline shall be conclusively deemed a waiver by Purchaser of its
termination right set forth in this Section 2.

3.    Effectiveness of Agreement. Except as modified by this Amendment, all the
terms of the Agreement shall remain unchanged and in full force and effect.

4.    Counterparts. This Amendment may be executed and delivered in any number
of counterparts, each of which shall be deemed to be an original and all of
which shall constitute one and the same instrument. Handwritten signatures to
this Amendment transmitted by telecopy or electronic transmission (for example,
through use of a Portable Document Format or “PDF” file) shall be valid and
effective to bind the party so signing.

[remainder of this page intentionally left blank]

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and Purchaser have executed and delivered this
Amendment as of the date first above written.

 

SELLER:

ERP OPERATING LIMITED PARTNERSHIP,
an Illinois limited partnership,

By:   Equity Residential, a Maryland real estate investment trust, its general
partner   By:   /s/ Matt Wakenight   Name:   Matt Wakenight   Its:   First Vice
President PURCHASER: NORTHVIEW REALTY GROUP INC.,
a Canadian corporation By:   /s/ Doug Reim Name:   Doug Reim Its:   Principal

 

- 3 -